DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,257,423 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Shown below is Claim 1 of Application as directed to figure 5 and US Patent as directed to figure 11. The Claims contain substantially the same limitations with respect to a pixel driving circuit.
Application 17/426594
US Patent 11,257,423 B2
1. A pixel driving circuit (Fig. 3), comprising: 
1. A pixel driving circuit (Fig. 11), comprising: 




a driving control sub-circuit (10; Fig. 3 and 4) connected at least to 
a first scanning signal terminal (G1; Fig. 3 and 4), 
a first data signal terminal (D1; Fig. 3 and 4), a first power supply voltage signal terminal (S1; Fig. 3 and 4), 
an enable signal terminal (EM; Fig. 3 and 4), and 
a first electrode of an element to be driven (L; Fig. 3 and 4), 
A) the driving control sub-circuit (10; Fig. 3 and 4) including a first driving sub-circuit (101; Fig. 3 and 4), 
A) a driving control sub-circuit (10; Fig. 11) including a first driving sub-circuit (102; Fig. 11), the first driving sub-circuit (102; Fig. 11) being connected to a first node (N1; Fig. 11); 
the driving control sub-circuit (10; Fig. 11) being connected to 
a scan signal terminal (S; Fig. 11), 

a data signal terminal (Data; Fig. 11), 
a first power supply voltage signal terminal (VDD; Fig. 11),
an enable signal terminal (EM; Fig. 11), and 

being configured to be connected to an element to be driven (D; Fig. 11);
wherein the driving control sub-circuit (10; Fig. 5) is configured to:
the driving control sub-circuit (10; Fig. 11) being configured to: 
write at least a first data signal (D1; Fig. 5) from the first data signal terminal (D1; Fig. 5) into the first driving sub-circuit (101 and N1; Fig. 5) in response to a first scanning signal (G1; Fig. 5) received from the first scanning signal terminal (G1; Fig. 5); and
in response to a scan signal (S; Fig. 11) received from the scan signal terminal (S; Fig. 11), write at least a data signal (Data; Fig. 11) provided from the data signal terminal (Data; Fig. 11) into the first node (N1 and 102; Fig. 11); and 
make the first driving sub-circuit (101; Fig. 5) output a driving signal (DT; Fig. 5) according to the first data signal (D1; Fig. 5) and a first power supply voltage signal (S1; Fig. 5) from the first power supply voltage signal terminal (S1; Fig. 5) in response to an enable signal (EM; Fig. 5) received from the enable signal terminal (EM; Fig. 5), so as to drive the element to be driven to operate (L; Fig. 5); and 
in response to an enable signal (EM; Fig. 11) received from the enable signal terminal (EM; Fig. 11), enable the first driving sub-circuit (102; Fig. 11) to output a driving signal (T1; Fig. 11) according to the data signal (Data; Fig. 11) and a first power supply voltage signal (VDD; Fig. 11) provided from the first power supply voltage signal terminal (VDD; Fig. 11), so as to drive the element to be driven to operate (D; Fig. 11); and





a time control sub-circuit (30; Fig. 5) connected at least to 
a first voltage signal terminal (V1; Fig. 5), 
a second voltage signal terminal (V2; Fig. 5), 
a third voltage signal terminal (V3; Fig. 5), 
a second scanning signal terminal (G2; Fig. 5), 
a second data signal terminal (D2; Fig. 5), 
the enable signal terminal (EM; Fig. 5), and 

the first driving sub-circuit (10 and N1; Fig. 5), 
B) the time control sub-circuit (20; Fig. 5) including a second driving sub-circuit (201; Fig. 5), 
B) a driving duration control sub-circuit (20; Fig. 11) including a second driving sub-circuit (202; Fig. 11), the second driving sub-circuit (202; Fig. 11) being connected to a second node (N2; Fig. 11);
the driving duration control sub-circuit (20; Fig. 11) being connected to 
a third voltage signal terminal (V3; Fig. 11), 
(Ref; Fig. 11)
a second voltage signal terminal (V2; Fig. 11),
a second reset signal terminal (RST2; Fig. 11),
a first voltage signal terminal (V1; Fig. 11), 
the enable signal terminal (EM; Fig. 11),  
a control signal terminal (CTR; Fig. 11), and the first node (N1 and 10; Fig. 11); 
wherein the time control sub-circuit (20; Fig. 5) being configured to:
the driving duration control sub-circuit (20; Fig. 11) being configured to: 



write a second data signal (D2; Fig. 5) from the second data signal terminal (D2; Fig. 5) and a second voltage signal (V2; Fig. 5) from the second voltage signal terminal (V2; Fig. 5) into the second driving sub-circuit (201, N2 and N3; Fig. 5)
C)  in response to a second scanning signal (G2; Fig. 5) received from the second scanning signal terminal (G2; Fig. 5); and 
C) in response to a second reset signal (RST2; Fig. 5) received from the second reset signal terminal (RST2; Fig. 5), 
write a first voltage signal (V1 and Ref; Fig. 11) provided from the first voltage signal terminal (V1 and Ref; Fig. 11) into the second node (N2, N3, and 202; Fig. 11); 




write a first voltage signal (V1; Fig. 5) varying within a set voltage range from the first voltage signal terminal (V1; Fig. 5) into the second driving sub-circuit (201 and N2; Fig. 5), and 
make the second driving sub-circuit (201; Fig. 5) be electrically connected with the third voltage signal terminal (V3; Fig. 5) and the first driving sub-circuit (101 and N1; Fig. 5), 
D) in response to the enable signal (EM; Fig. 5) received from the enable signal terminal (EM; Fig. 5); and
D) in response to the enable signal received from the enable signal terminal and a control signal received from the control signal terminal, 
write a third voltage signal (V3; Fig. 11) changing within a set voltage range that is provided from the third 4PATENTAtty Docket No.: 211446PCT/US-JDF-I/C/NApp. Ser. No.: TBDvoltage signal terminal (V3; Fig. 11) into the second node (N2 and 202; Fig. 11); and 
(204; Fig. 11)
E) the second driving sub-circuit (20 and N2; Fig. 5) is configured to output a third voltage signal (V3; Fig. 5) from the third voltage signal terminal (V3; Fig. 5) to the first driving sub-circuit (101 and N1; Fig. 5) 
at least in response to (N2; Fig. 5) the second data signal (D2; Fig. 5) and a change in voltage of the first voltage signal (V1; Fig. 5), 



so as to make the first driving sub-circuit (101 and N1; Fig. 5) stop outputting the driving signal (DT; Fig. 5), and 
control operating duration of the element to be driven (L; Fig. 5).





in response to a voltage variation at the second node (N2; Fig. 11), 

E) transmit a second voltage signal (V2; Fig. 11) provided from the second voltage signal terminal (V2; Fig. 11) 
to the first node (N1; Fig. 11) to stop the first driving sub-circuit (101; Fig. 11) from outputting the driving signal, 
so as to control an operating duration of the element to be driven (D; Fig. 11).


Wherein the Application claim 1 has addition limitations directed transistor T12 which has a gate connected to a signal EM shown in figure 5 and 8. Where as the US Patent claim 1 is silent about these limitations and shows a transistor T13 which has a gate connected to a signal CTR shown in figure 11 and 13-14. But it is clear in figures 13 and 14 that the signals CTR and EM are exactly the same and could be combined into the same signal and therefore reducing the number of needed signals to drive the pixel circuit. Furthermore the US Patent teaches a plurality of embodiments shown in Figures 4, 5, 7, 10, 11, and 12 which contain variations of the pixel driving circuit and therefore obvious to one of ordinary skill in the art. Therefore the Examiner believes the Application is also a variation of the US Patent and thereby not patentably distinct from each other. 
With respect to claims 2-19:
Claim 2 is related to claim 2 of US Patent.
Claims 3-6 are related to claim 5 of US Patent.
Claim 6 is related to claim 6 of US Patent.
Claim 7 is related to claim 7 of US Patent.
Claim 8 is related to claim 8 of US Patent.
Claims 9 and 10 is related to claim 12 of US Patent.
Claim 11 is related to claim 10 of US Patent.
Claim 12 is related to claim 13 of US Patent.
Claim 13 is related to claim 14 of US Patent.
Claims 14-16 are not specifically related to any claims of US Patent.
Claim 17 is related to claim 15 of US Patent.
Claim 18 is related to claim 16 of US Patent.
Claim 19 is related to claim 18 of US Patent.

If Applicant agrees that there exists a Non-provisional Non-Statutory Double Patenting between the Application 17/426594 and US Patent 11,257,423 B2.
Then, the Examiner respectfully requests Applicant to provide a terminal disclaimer between Application and US Patent.

Allowable Subject Matter
Claim 1 is rejected as being a Non-Statutory Double Patenting between the Application 17/426594 and US Patent 11,257,423 B2, but would be allowable if Applicant provided a terminal disclaimer between Application and US Patent.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 contains similar limitations directed to a driving control sub-circuit and a timing control sub-circuit (driving duration control sub-circuit) with respect to the signal terminals and driving method. Similar limitations were also included in the allowed US Patent 11,257,423 B2. Therefore the claims contain similar allowable subject matter as discussed in case 17/294556.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        10/06/2022